Filed 2/2/21 TriCoast Builders v. Barnhisel CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


TRICOAST BUILDERS, INC.,                                        B298947

      Plaintiff and Appellant,                                  Los Angeles County
                                                                Super. Ct. No. BC647811
      v.

STACY BARNHISEL et al.,

      Defendants and Respondents.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Malcolm H. Mackey, Judge. Affirmed.
     Connette Law Office and Michael Connette for Plaintiff and
Appellant.
     Alston & Bird, Joseph S. Sestay; Law Office of Daniel M.
O’Leary and Daniel M. O’Leary for Defendants and Respondents.
           _______________________________________
                       INTRODUCTION

       This is an appeal from a judgment confirming an
arbitration award in favor of defendants and respondents Stacy
Barnhisel and Joshua Haber (homeowners). After a fire
significantly damaged their home, the homeowners retained
TriCoast Builders, Inc. (TriCoast) to rebuild it. The final home
improvement agreement governing the project contained a broad
arbitration provision. When TriCoast sued the homeowners
concerning the project, the homeowners filed a petition to stay
the litigation and compel arbitration which the trial court
granted. The arbitrator found that the homeowners owed
TriCoast a few thousand dollars under the contract but that
amount was offset by more than $130,000 owed by TriCoast to
the homeowners relating to construction defects and work
performed by unlicensed contractors. The court affirmed the
arbitration award.
       Arbitration awards are entitled to substantial deference by
our courts and are generally final. TriCoast, however, challenges
the court’s initial order sending the case to arbitration as well as
the court’s order denying its request to vacate the arbitration
award. TriCoast attempts to shoehorn myriad arguments into the
few narrow grounds upon which we may review an arbitrator’s
award. But as we see no merit in any of the arguments asserted,
we affirm the judgment in favor of the homeowners.

       FACTS AND PROCEDURAL BACKGROUND

1.    The homeowners retain TriCoast to secure their
      property after a fire.
      On January 1, 2015, the homeowners’ Los Angeles
residence caught fire and suffered significant damage. That day,




                                 2
a representative from TriCoast approached the homeowners
offering emergency services, i.e., to board up and secure the
property. The homeowners and TriCoast signed a single-page
work authorization agreement (work authorization) to that effect.
The work authorization also included a notice to the homeowners’
insurer and lender by which the homeowners instructed those
entities to send payment for services rendered directly to
TriCoast.
2.    The homeowners retain TriCoast to rebuild their
      home. The home improvement contract contains an
      arbitration clause.
       Due to the extent of the fire damage, large portions of the
residence needed to be reconstructed. The homeowners retained
TriCoast to rebuild their home as reflected in the final home
improvement agreement dated May 4, 2015 (May 4 agreement.)
The agreed-upon cost of the rebuild was $239,501.62. Largely as
a result of design changes requested by the homeowners, the cost
later increased by $191,768.50.
       As pertinent here, the May 4 agreement includes a broad
arbitration provision (arbitration provision):
       “ARBITRATION OF DISPUTES. Any controversy or claim
arising out of or relating to this agreement, or breach thereof,
shall be settled by arbitration in accordance with the
Construction Industry Arbitration Rules of the American
Arbitration Association. Judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction
thereof. Owner(s) agrees that the proper venue for the action
shall be in Los Angeles County. NOTICE: BY INITIALING IN
THE SPACE BELOW YOU ARE AGREEING TO HAVE A
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN




                                3
THE ‘ARBITRATION OF DISPUTES’ PROVISION DECIDED
BY A NEUTRAL ARBITRATION AS PROVIDED BY
CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS
YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED
IN A COURT OR JURY TRIAL. BY INITIALING IN THE
SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL
RIGHTS TO DISCOVERY AND APPEAL. UNLESS THOSE
RIGHTS ARE SPECIFICALLY INCLUDED IN THE
‘ARBITRATION OF DISPUTES’ [PROVISION], YOU MAY BE
COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF
THE BUSINESS AND PROFESSIONS CODE OR OTHER
APPLICABLE LAWS. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY. [‘]WE HAVE
READ AND UNDERSTAND THE FOREGOING AND AGREE
TO SUBMIT DISPUTES ARISING OUT THE MATTERS
INCLUDED IN THE “ARBITRATION OF DISPUTES’
PROVISION TO NEUTRAL ARBITRATION.[’] ”
      The arbitration provision was initialed by “JH.” Although
the contract identifies only “Josh Haber” as the “owner,” both
Haber and Barnhisel signed the May 4 agreement.
      The May 4 agreement also contains an integration clause:
“This Agreement is the entire agreement and constitutes a
complete integration of all understandings between Owner and
Contractor, and supersedes all prior agreements, whether written
or oral.”
3.   TriCoast sues the homeowners for breach of contract;
     the homeowners file a petition to compel arbitration.
     At some point, the relationship between the homeowners
and TriCoast soured. In January 2017, TriCoast filed the present
lawsuit against the homeowners, their insurer, and their




                               4
mortgage lender.1 The complaint contains four causes of action
styled as breach of obligation to pay money, breach of written
contract, foreclosure of mechanic’s lien, and reasonable value of
labor and materials furnished. TriCoast sought to recover
$128,187.34 for work it had performed at the homeowners’
residence but for which it had not been paid.2
       Citing the May 4 agreement’s arbitration provision, the
homeowners petitioned the court to stay the action and compel
arbitration of their disputes with TriCoast. TriCoast opposed the
petition, arguing that the work authorization, which did not
contain an arbitration provision, was a separate agreement and
was not superseded by the May 4 agreement. Further, TriCoast
asserted that the arbitration provision contained in the May 4
agreement was invalid because only Haber—and neither
Barnhisel nor TriCoast—had initialed that provision.
4.       The court grants the homeowners’ petition and the
         case proceeds to arbitration.
      The court granted the petition to compel arbitration.
Specifically, the court noted that the May 4 agreement contained
an integration clause and was therefore controlling over any
earlier, related agreements such as the work authorization.
Regarding the fact that only Haber initialed the arbitration
provision, the court found that under the circumstances it was
not necessary for TriCoast—the drafter of the May 4 agreement—



1   Neither the insurer nor the lender is involved in the present appeal.
2The mechanic’s lien recorded against the property, however, stated
that $201,046.65 was due to TriCoast.




                                      5
to separately initial the arbitration provision in order for the
provision to be enforceable against it.
      The arbitrator heard testimony and received documentary
evidence over the course of five days in August and September
2018. TriCoast sought to recover the damages set forth in its
complaint. The homeowners sought damages against TriCoast for
overpayments and/or payments made to TriCoast relating to
work performed by unlicensed subcontractors, as well as damages
relating to defective construction.
5.    The arbitrator finds that TriCoast owes the
      homeowners more than $130,000.
       As an initial matter, the arbitrator found that he had
jurisdiction over all disputes between the parties relating to the
work authorization and the May 4 agreement. The arbitrator also
found that “the Work Authorization provisions do not affect the
liability of either party or the damages awarded.” The arbitrator
then determined that the homeowners owed TriCoast $4,826.77
for work performed under the May 4 agreement. That amount
was offset, however, by $55,711 the homeowners paid TriCoast
for work performed by unlicensed subcontractors and by
$75,056.42 for expenses relating to the repair or correction of
defective construction. The total arbitration award in favor of the
homeowners was $125,940 in damages and $8,749.99 in costs.
6.    The court confirms the arbitration award. TriCoast
      appeals.
      The homeowners brought a petition to confirm the
arbitration award. TriCoast opposed the homeowners’ petition
and brought a petition to vacate the arbitration award. TriCoast
argued that the arbitrator exceeded his powers by making a




                                 6
determination as to the work authorization, the arbitrator lacked
jurisdiction because the May 4 agreement lacked a meeting of the
minds, the arbitrator lacked jurisdiction because neither of the
homeowners initialed the arbitration provision in the May 4
agreement, and the arbitrator improperly denied TriCoast’s
request for a continuance of the arbitration proceedings. The
court rejected those arguments, confirmed the arbitration award,
and denied TriCoast’s petition to vacate the award.
      The court entered judgment on the arbitration award on
May 2, 2019. This timely appeal followed.

                          DISCUSSION

       TriCoast challenges the court’s order granting the
homeowner’s petition to compel arbitration and the court’s order
denying TriCoast’s request to vacate the arbitration award. None
of its arguments have merit.
1.    The court properly granted the homeowners’ petition
      to compel arbitration.
      1.1.   Legal Principles
      “The principles governing petitions to compel arbitration
are well established. Public policy favors contractual arbitration
as a means of resolving disputes. (Mercury Ins. Group v. Superior
Court (1998) 19 Cal.4th 332, 342.) But that policy ‘ “ ‘does not
extend to those who are not parties to an arbitration agreement,
and a party cannot be compelled to arbitrate a dispute that he
has not agreed to resolve by arbitration.’ ” ’ [Citation.]” (Espejo v.




                                  7
Southern California Permanente Medical Group (2016) 246
Cal.App.4th 1047, 1057.)
       Code of Civil Procedure section 1281.23 provides in relevant
part that “[o]n petition of a party to an arbitration agreement
alleging the existence of a written agreement to arbitrate a
controversy and that a party to the agreement refuses to
arbitrate that controversy, the court shall order the petitioner
and the respondent to arbitrate the controversy if it determines
that an agreement to arbitrate the controversy exists, unless it
determines that ... [¶] ... [g]rounds exist for rescission of the
agreement.” A petition to compel arbitration under section 1281.2
is essentially a suit in equity seeking specific performance of an
arbitration agreement. (Hotels Nevada, LLC v. L.A. Pacific
Center, Inc. (2012) 203 Cal.App.4th 336, 347.)
       The party seeking arbitration bears the burden of proving
the existence of an arbitration agreement by a preponderance of
the evidence and the party opposing arbitration bears the burden
of proving by a preponderance of the evidence any fact necessary
to its defense. (Engalla v. Permanente Medical Group, Inc. (1997)
15 Cal.4th 951, 972 (Engalla).) Courts use general principles of
contract law to determine whether the parties have entered into
a valid and binding arbitration agreement. (Pinnacle Museum
Tower Assn. v. Pinnacle Market Development (US), LLC (2012) 55
Cal.4th 223, 236 (Pinnacle).) Where, as here, the evidence is not
in conflict, we review the trial court’s ruling on a petition to




3All undesignated statutory references are to the Code of Civil
Procedure.




                                   8
compel arbitration de novo. (Molecular Analytical Systems v.
Ciphergen Biosystems, Inc. (2010) 186 Cal.App.4th 696, 707.)
      1.2.   The arbitration provision is enforceable against
             TriCoast.
       TriCoast argues the arbitration provision should not be
enforced against it because it did not initial the provision when it
executed the contract. We disagree.
       “Generally, an arbitration agreement must be
memorialized in writing. (Fagelbaum & Heller LLP v. Smylie
(2009) 174 Cal.App.4th 1351, 1363.) A party’s acceptance of an
agreement to arbitrate may be express, as where a party signs
the agreement. A signed agreement is not necessary, however,
and a party’s acceptance may be implied in fact (e.g., Craig[ v.
Brown & Root, Inc. (2000) 84 Cal.App.4th 416,] 420 [employee’s
continued employment constitutes acceptance of an arbitration
agreement proposed by the employer]) or be effectuated by
delegated consent (e.g., Ruiz v. Podolsky (2010) 50 Cal.4th 838,
852–854 (Ruiz).)” (Pinnacle, supra, 55 Cal.4th at p. 236.)
       As noted ante, the May 4 agreement contains an
unambiguous arbitration provision. TriCoast does not argue
otherwise. On its face, the May 4 agreement prepared by
TriCoast does not suggest that TriCoast was expected or required
to initial the arbitration provision specifically. Indeed, it included
only one small line indicating that initials were required at the
end of the notice portion of the arbitration provision.
Nevertheless, TriCoast urges that the arbitration provision
contained in the May 4 agreement is not enforceable against it
because no representative of TriCoast separately initialed the
arbitration provision. TriCoast is wrong.




                                  9
      First, as the homeowners observe, Business and
Professions Code section 7191 sets forth the requirements for
arbitration provisions contained in a home improvement contract
for work on residential properties with fewer than four units.
Subdivision (b) of that section does suggest that more than one
party could initial an arbitration provision, as it references an
area for “the parties to indicate their assent or nonassent to the
arbitration provision.” (Italics added.) But even if that
subdivision were construed to require a contractor’s initials, as
TriCoast would have it, any failure in that respect would not
render the provision unenforceable against TriCoast because
subdivision (c) states, “A provision for arbitration of a dispute
between a principal in a contract for work on a residential
property with four or fewer units that does not comply with this
section may not be enforceable against any person other than the
licensee,” i.e., the contractor. (Italics added.) TriCoast does not
address this point.
      Instead, TriCoast cites three cases in support of its position
that the arbitration provision cannot be enforced against it. First,
TriCoast cites Boys Club of San Fernando Valley, Inc. v.
Fidelity & Deposit Co. (1992) 6 Cal.App.4th 1266, for the well-
established proposition that a party can generally be compelled to
submit a dispute to arbitration where the party has so agreed in
writing. TriCoast signed the May 4 agreement. Otherwise, the
case is of no use to TriCoast because the question presented
there—whether the surety in a performance bond is bound by an
agreement to arbitrate contained in a construction contract or
subcontract to which the surety was not a party but which is
incorporated into the bond by reference—is not remotely relevant
to our inquiry.




                                10
       Second, quoting Banner Entertainment Inc v. Superior
Court (1998) 62 Cal.App.4th 348, 359 (Banner), TriCoast explains
that mutual consent to a definite proposition is essential to the
formation of a contract. Again, this is a well-established
proposition relating to contract formation. But in Banner, the
question was whether an arbitration provision contained in an
unsigned draft agreement could be used to require the parties to
arbitrate their dispute, even though they never signed any
written agreement and, at best, only agreed orally on some issues
addressed in the draft agreements. In the absence of any
evidence that the parties orally discussed and agreed to
arbitration, the court held that their dispute was not arbitrable.
Banner sheds no light on the present case, however, in which the
parties undisputedly signed a contract that contains an
unambiguous arbitration provision.
       Finally, TriCoast hangs its hat on Marcus & Millichap Real
Estate Investment Brokerage Co. v. Hock Investment Co. (1998) 68
Cal.App.4th 83 (Marcus), a case discussing the arbitrability of
claims arising out of a form real estate contract that contained an
arbitration provision. The portion of the form contract containing
the arbitration provision called for the initials of both the buyers
and the sellers. The buyers initialed the arbitration provision in
their purchase offer, but the sellers did not initial the provision
when they accepted the offer. The court concluded that the
dispute was not arbitrable and explained its reasoning as follows:
       “[T]he actual ‘ARBITRATION OF DISPUTES’ clause
states: ‘If a controversy arises with respect to the subject matter
of this Purchase Agreement or the transaction contemplated
herein ... Buyer, Seller and Agent agree that such controversy
shall be settled by final, binding arbitration.’ (Italics added.)




                                11
Although buyers assented to this provision, sellers did not.
Applying general California contract law to this fact pattern, we
conclude that although the buyers offered to include the
arbitration provision as part of the purchase agreement, the
sellers did not accept that offer. The terms of an offer must be
‘ “met exactly, precisely and unequivocally for its acceptance to
result in the formation of a binding contract ...; and a qualified
acceptance amounts to a new proposal or counteroffer putting an
end to the original offer ... .” ’ [Citation.] None of the subsequent
counteroffers between the buyer and seller mentioned the
arbitration provision. Thus, ‘Buyer, Seller and Agent’ did not
agree to submit controversies to binding arbitration, as the
arbitration clause requires.” (Marcus, supra, 68 Cal.App.4th at
p. 89.)
       Marcus does not hold, as TriCoast suggests, that all parties
to a contract must initial an arbitration provision in order for it
to be enforceable. Instead, it holds that an offer to arbitrate
future disputes must be accepted by the offeree to be enforceable.
Applying the court’s reasoning in Marcus to the case before us
leads us to conclude, as the trial court did, that the parties agreed
to arbitrate the present dispute. The offer—the initial May 4
agreement sent from TriCoast to the homeowners—included an
offer to arbitrate future disputes arising out of the contract. The
homeowners accepted the offer generally by signing the May 4
agreement and accepted the arbitration provision specifically by
initialing the provision as required.4 Marcus is distinguishable on


4TriCoast initially conceded that Haber had initialed the arbitration
provision but asserted the provision was unenforceable against it
because Barnhisel had not initialed it. It now complains that there is




                                  12
this critical point and supports, rather than undermines, the
court’s ruling.5
      1.3.   TriCoast fails to explain why the work
             authorization is relevant.
       TriCoast also argues that “even if the May 4 agreement is
valid, it does not supersede the work authorization[,]” which does
not contain an arbitration provision. In a related argument,
TriCoast asserts that “even if the May 4 agreement is valid, the
work authorization is not subject to the arbitration clause of the
May 4 agreement.” But we are left to wonder why it matters. As
noted, the work authorization is a single-page form contract
authorizing TriCoast to secure the homeowners’ residence and
personal property after a devastating fire. The complaint does not
allege that the homeowners breached that agreement, nor does it
purport to seek damages relating to work performed under it.
Moreover, the arbitrator found “that the terms of the Work
Authorization have no bearing on the outcome of his decision or
this award as the Work Authorization provisions do not affect the
liability of either party or the damages awarded herein below.”
       In short, TriCoast fails to present a cognizable claim
supported by legal analysis. Accordingly, we disregard it. (City of



no evidence that either of the homeowners initialed the arbitration
provision. The absence of evidence cuts against TriCoast however, as
TriCoast had the burden to establish any defense to the homeowners’
petition to compel arbitration. (Engalla, supra, 15 Cal.4th at p. 972.)
5For the reasons stated, we also reject TriCoast’s related argument
that the court should have vacated the arbitration award because
TriCoast did not initial the arbitration provision.




                                   13
Santa Maria v. Adam (2012) 211 Cal.App.4th 266, 287 [“[W]e
may disregard conclusory arguments that are not supported by
pertinent legal authority or fail to disclose the reasoning by
which the appellant reached the conclusions he wants us to
adopt.”].)
2.    The court properly denied TriCoast’s petition to vacate
      the arbitration award.
       In light of the strong public policy in favor of arbitration,
courts generally do not review arbitration awards for factual or
legal errors. (Moncharsh v. Heily & Blase (1992) 3 Cal.4th 1, 11
(Moncharsh); Soni v. SimpleLayers, Inc. (2019) 42 Cal.App.5th
1071, 1086–1087 (Soni).) Accordingly, arbitration awards are
usually final. (Moncharsh, at p. 10.) Section 1286.2 sets forth the
limited exceptions to this general rule and TriCoast relies on two
of these.
      2.1.   The arbitrator did not exceed his authority.
      Section 1286.2, subdivision (a)(4), requires a court to vacate
an arbitration award if “[t]he arbitrators exceeded their powers
and the award cannot be corrected without affecting the merits of
the decision upon the controversy submitted.” “ ‘[W]hether the
arbitrator exceeded his or her powers ..., and thus whether the
award should have been vacated on that basis, is reviewed on
appeal de novo.’ [Citation.]” (Ahdout v. Hekmatjah (2013) 213
Cal.App.4th 21, 33.) Nevertheless, in evaluating whether an
arbitrator has exceeded his or her powers, we afford substantial
deference to the arbitrator’s determination of his or her
contractual authority. (Advanced Micro Devices, Inc. v. Intel
Corp. (1994) 9 Cal.4th 362, 372; Ajida Technologies, Inc. v. Roos
Instruments, Inc. (2001) 87 Cal.App.4th 534, 541.) To the extent




                                 14
the trial court’s ruling rests upon a determination of disputed
factual issues, we apply the substantial evidence test. (Soni,
supra, 42 Cal.App.5th at p. 1087.)
       TriCoast claims the arbitrator exceeded his authority in
several respects. First, TriCoast argues that the “arbitrator
exceeded his authority to make a determination as to the work
authorization.” But as we have said, TriCoast has not explained
how the work authorization is relevant and, more particularly, in
what way it was prejudiced by any ruling or order relating to the
work authorization. Accordingly, we reject this argument for the
reasons set forth ante.
       Second, at several points in its briefs, TriCoast appears to
argue that the court should have vacated the arbitration award
because the May 4 agreement is illegal and/or unenforceable in
its entirety.6 One heading states, for example, that the
“arbitrator exceeded [his] authority as the May 4 agreement was
illegal and against legislated public policy.” Generally, TriCoast
claims that no “meeting of the minds” occurred—and therefore no
contract was formed—because the May 4 agreement purportedly
did not attach a scope of work.7 TriCoast cites Business and


6The irony is not lost on us. Although TriCoast now contends that no
contract was ever formed, it drafted the May 4 agreement, performed
many of its obligations under it, was paid substantial amounts for that
work, and sued the homeowners for breach of the May 4 agreement.
7In support of TriCoast’s motion to vacate the arbitration award,
TriCoast’s attorney submitted a declaration in which he purports to
describe various aspects of the arbitration proceedings. Among other
things, the attorney claims that the homeowners said during the
arbitration that they did not receive a “scope of work” as part of the
May 4 agreement.




                                   15
Professions Code, section 7159, subdivision (d)(7), which states in
relevant part, “(d) A home improvement contract and any
changes to the contract shall be in writing and signed by the
parties to the contract prior to the commencement of work
covered by the contract or an applicable change order and, …
shall include … the following: [¶] … [¶] (7) The heading:
‘Description of the Project and Description of the Significant
Materials to be Used and Equipment to be Installed,’ followed by
a description of the project and a description of the significant
materials to be used and equipment to be installed.”
       It is true, as TriCoast argues, that an arbitration award
may be vacated if the arbitrator enforces a contract that is illegal.
In Loving & Evans v. Blick (1949) 33 Cal.2d 603 (Loving), cited
by TriCoast, the Supreme Court did just that. In a contractual
dispute between a homeowner and an unlicensed contractor, the
arbitrator issued an award in favor of the unlicensed contractor.
The trial court confirmed the award, notwithstanding the
undisputed evidence that the contractor was unlicensed and the
applicable statutory provision stating that “ ‘No person engaged
in the business or acting in the capacity of a contractor, may
bring or maintain any action in any court of this State for the
collection of compensation for the performance of any act or
contract for which a license is required by this chapter without
alleging and proving that he was a duly licensed contractor at all
times during the performance of such act or contract.’ ” (Id. at
p. 607.)
       The Supreme Court reversed. The court summarized the
applicable law: “Section 1281 of the Code of Civil Procedure,
providing for submission to arbitration of ‘any controversy …
which arises out of a contract,’ does not contemplate that the




                                 16
parties may provide for the arbitration of controversies arising
out of contracts which are expressly declared by law to be illegal
and against the public policy of the state. So it is generally held
that ‘a claim arising out of an illegal transaction is not a proper
subject matter for submission to arbitration, and that an award
springing out of an illegal contract, which no court can enforce,
cannot stand on any higher ground than the contract itself.’ ”
(Loving, supra, 33 Cal.2d at pp. 609–610.) Because the contractor
was unlicensed and was therefore unable to enforce the contract
against the homeowners, the court held the arbitrator exceeded
his authority by enforcing a contract which was “illegal and void.”
(Id. at p. 614.)
       Analogizing to Loving, and citing Business and Professions
Code, section 7159, subdivision (d)(7), TriCoast argues that the
May 4 agreement did not include a scope of work and that
“[w]ithout such a scope of work there was no enforceable home
improvement agreement.” We reject this argument for two
reasons. First, questions concerning the validity and
enforceability of a contract that is the subject of an arbitration—
as opposed to the validity of the agreement to arbitrate the
dispute in the first instance—are left to the sound discretion of
the arbitrator. (Moncharsh, supra, 3 Cal.4th at p. 30 [“[W]hen—
as here—the alleged illegality goes to only a portion of the
contract (that does not include the arbitration agreement), the
entire controversy, including the issue of illegality, remains
arbitrable.”].)
       Moreover, the statutory provision cited by TriCoast does
not invalidate or void a home improvement contract. Business
and Professions Code section 7159, subdivision (a)(5), states that
“[f]ailure by the licensee, their agent or salesperson, or by a




                                17
person subject to be licensed under this chapter, to provide the
specified information, notices, and disclosures in the contract, or
to otherwise fail to comply with any provision of this section, is
cause for discipline.” Thus, according to its own terms, a failure
to comply with the cited statute may subject the contractor to
discipline. There is no indication that a contractor may avoid a
contract by failing to include a scope of work.
      2.2.   The arbitrator did not deny TriCoast the
             opportunity to present its case.
       Section 1286.2 also requires a court to vacate an arbitration
award if “[t]he rights of the party were substantially prejudiced
by the refusal of the arbitrators to postpone the hearing upon
sufficient cause being shown therefor … .” (§1286.2, subd. (a)(5).)
“[W]hen, as here, an arbitrator exercises discretion in denying a
continuance request, there are two issues to be resolved in
vacatur proceedings. First, the trial court must determine
whether the arbitrator abused his or her discretion by refusing to
postpone the hearing upon sufficient cause being shown. Second,
if there was an abuse of discretion, the trial court must determine
whether the moving party suffered substantial prejudice as a
result. Moreover, on appeal from the trial court’s order granting
or denying a request to vacate the arbitration award, our review
is de novo. In other words, in this case, we must consider whether
the arbitrators abused their discretion and there was substantial
prejudice in denying plaintiff's continuance motion. Only if the
arbitrators abused their discretion and there was resulting
prejudice could the trial court properly vacate the arbitration
award. As noted, in the face of disputed evidentiary matters, we
apply the differential substantial evidence test.” (SWAB




                                 18
Financial, LLC v. E*Trade Securities, LLC (2007) 150
Cal.App.4th 1181, 1198.)
      As we understand it, TriCoast asked the arbitrator to
continue the arbitration so that it could conduct discovery, i.e.,
request documents from and depose a representative of the
homeowners’ insurer. Apparently TriCoast believed the
homeowners may have submitted to their insurer falsified
invoices purporting to be from TriCoast. TriCoast claims it was
prejudiced by the arbitrator’s denial of its request for a
continuance because it was not allowed sufficient time and
latitude to conduct discovery on this issue.
      We disagree because it is not apparent how TriCoast’s
allegations, even if proven, could have impacted the arbitration
between the homeowners and TriCoast. The issues before the
arbitrator related to the value of TriCoast’s work, its entitlement
to payment from the homeowners, and the harm suffered by the
homeowners due to defective construction. The arbitrator relied
on the evidence submitted by the parties on those issues.
TriCoast has not explained how communications between the
homeowners and their insurer—truthful or fraudulent—have any
bearing on those issues. Accordingly, we conclude TriCoast failed
to establish that it was prejudiced by the arbitrator’s denial of its
request for a continuance.




                                 19
                       DISPOSITION

     The judgment is affirmed. Stacy Barnhisel and Joshua
Haber shall recover their costs on appeal.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                 LAVIN, J.
WE CONCUR:



     EDMON, P. J.



     EGERTON, J.




                             20